Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 15, 2014

The Court of Appeals hereby passes the following order:

A14A1923. GARIN LEE DANIEL v. THE STATE.

      Garin Lee Daniel was convicted of trafficking in cocaine and possession of
marijuana, and his conviction was affirmed on appeal. See Daniel v. State, 306 Ga.
App. 48 (701 SE2d 499) (2010). Daniel subsequently filed a motion to set aside his
judgment of conviction, challenging the validity of his arrest warrant, grand jury
proceedings, and the effectiveness of trial counsel. The trial court dismissed the
motion based upon Daniel’s failure to raise a valid void sentence argument. Daniel
filed a notice of appeal from this ruling.
      A direct appeal lies from an order denying or dismissing a motion to correct a
void sentence only if the defendant raises a colorable claim that the sentence is, in
fact, void or illegal. See Harper v. State, 286 Ga. 216, n.1 (686 SE2d 786) (2009);
Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only
when the trial court imposes punishment that the law does not allow. See Jordan v.
State, 253 Ga. App. 510, 511 (1) (559 SE2d 528) (2002). Here, Daniel does not
assert that the trial court imposed a sentence the law does not allow. Rather, he takes
issue with his underlying conviction. The Supreme Court has made clear, however,
that a motion seeking to challenge an allegedly invalid or void judgment of
conviction “is not one of the established procedures for challenging the validity of a
judgment in a criminal case.” Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010).
Because Daniel is not authorized to collaterally attack his conviction in this manner,
his appeal of the issue is hereby DISMISSED. See id.; see also Harper v. State, 286
Ga. 216, 218 (1) (686 SE2d 786) (2009) (overruling Chester v. State, 284 Ga. 162,
162-163 (2) (664 SE2d 220) (2008)); Matherlee v. State, 303 Ga. App. 765 (694
SE2d 665) (2010).

                    Court of Appeals of the State of Georgia
                                                     07/15/2014
                           Clerk’s Office, Atlanta,__________________
                           I certify that the above is a true extract from
                    the minutes of the Court of Appeals of Georgia.
                           Witness my signature and the seal of said court
                    hereto affixed the day and year last above written.


                                                                    , Clerk.